DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-24, 28, 33, 35-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kerr, U.S. Patent 4,571,897.
Regarding claim 21, Kerr discloses a sheet mounting apparatus comprising: a bracket (126) comprising a leg (141) and an elongate receiver (138) connected to an end portion of the leg (see Fig. 6), wherein the elongate receiver defines a cross-sectional profile comprising a first inner surface (as shown in Fig. 6, inner surface to the left of 148) and a second inner surface (as shown in Fig. 6, inner surface to the right of 148) discrete from the first inner surface; a substantially hollow elongate member (128) defining a lumen (space within cylinder portion) and a slit (at 127) in an outer surface of the elongate member, wherein the slit is in communication with the lumen (see Fig. 6), wherein the elongate member is configured to be received in the elongate receiver (see Fig. 6), and wherein when the 
Regarding claim 22, Kerr discloses a sheet mounting apparatus wherein the elongate member comprises a substantially round cross-sectional profile (see Fig. 6).  
Regarding claim 23, Kerr discloses a sheet mounting apparatus wherein: the elongate receiver cross-sectional profile comprises an inner diameter; and the elongate member cross-sectional profile comprises an outer diameter (see Fig. 6).  
Regarding claim 24, Kerr discloses a sheet mounting apparatus wherein the outer diameter is substantially similar to the inner diameter (Fig. 6; the diameters will be similar to one another).  
Regarding claim 28, Kerr discloses a sheet mounting apparatus further comprising a tab (139) extending from at least one of the receiver and the leg.  
Regarding claim 33, Kerr discloses a sheet mounting apparatus wherein the leg is configured to receive a fastener (it is a straight thin piece of aluminum and is therefore capable of receiving a fastener).  The phrase “configured to receive” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to 
Regarding claim 35, Kerr discloses a sheet mounting apparatus wherein the first inner surface is curved (see Fig. 6).  
Regarding claim 36, Kerr discloses a sheet mounting apparatus wherein the first inner surface is disposed adjacent first leg (as in the present invention, see Fig. 6).  
Regarding claim 37, Kerr discloses a sheet mounting apparatus wherein the second inner surface extends away from the leg (as in the present invention, see Fig. 6).  
Regarding claim 38, Kerr discloses a sheet mounting apparatus wherein the bracket further comprises a tab (137) extending from the receiver at an angle to the leg.  
Regarding claim 39, Kerr discloses a sheet mounting apparatus wherein the angle is approximately 90 degrees (see Fig. 6).  
Regarding claim 40, Kerr discloses a sheet mounting apparatus wherein the tab is flexible (as the bracket is aluminum, col. 5 line 42, it will have some degree of flexibility).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 25-27, 30-32, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerr, U.S. Patent 4,571,897.
Regarding claim 25, Kerr discloses a sheet mounting apparatus wherein the outer diameter is greater than the inner diameter, and wherein the elongate receiver is configured to deflect when the elongate member is inserted into the elongate receiver.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the outer diameter greater than the inner diameter for a more secure attachment between the components, as the receiver is capable of deflecting as it is produced from aluminum (col. 5, line 42) and since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 
Regarding claim 26, Kerr discloses a sheet mounting apparatus wherein: the elongate receiver cross-sectional profile comprises an open mouth defined by a chord, but does not specifically disclose the elongate member cross-sectional profile comprises an outer diameter greater than a length of the chord.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the outer diameter greater than the length of the chord for a more secure attachment between the components, as the receiver is capable of deflecting as it is produced from aluminum (col. 5, line 42) and since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 27, Kerr discloses a sheet mounting apparatus wherein the elongate member is configured to be received in the mouth (Fig. 6).  The phrase “configured to be received” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed 
Regarding claim 30, Kerr discloses a sheet mounting apparatus but does not specifically disclose wherein the excess void is defined by a first substantially straight side, a second substantially straight side, and a substantially curved side.  As Kerr teaches a plurality of shapes utilized for the bracket and elongate member (see Figures), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize two straight sides and a curved side depending on the method of production of the components, and since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Regarding claim 31, Kerr, as modified, discloses a sheet mounting apparatus wherein the excess void is further defined by a corner disposed between the first substantially straight side and the second substantially straight side (there would have to be a corner portion if a straight side is intersecting a curved side or a second straight side).  
Regarding claim 32, Kerr discloses a sheet mounting apparatus but does not specifically disclose wherein the bracket further comprises a tab extending away from the corner.  Kerr does teach tab 40 extending away from the entire apparatus.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the tab is extending away from all of the bracket components including the corner as modified.
Regarding claim 34, Kerr discloses a sheet mounting apparatus but does not specifically disclose wherein the first leg defines an opening for receiving the fastener.  Kerr does teach, in a different embodiment, a hole capable of receiving a fastener (48 of Fig. 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a hole for a fastener in the embodiment of claim 6 if further securement between the brackets is desired.  The .
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerr, U.S. Patent 4,571,897 in view of Kindred, U.S. Patent Application Publication 2005/0252151.
Regarding claim 29, Kerr discloses a sheet mounting apparatus, but does not specifically disclose wherein the sheet comprises a barb configured to resist removal of the at least one edge from the slit.  Kindred teaches a   barb (32) utilized for prevention of a sheet removal from a receiver. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a barb rather than the screws of Kerr to hold the sheet in the slit so that the integrity of the sheet is not compromised by punctures from the fasteners.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326. The examiner can normally be reached M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633